                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

LEESON TAYLOR                                                                   PLAINTIFF

VS.                                CIVIL ACTION NUMBER 4:18-cv-093 MPM-JMV

GREENVILLE PUBLIC SCHOOL DISTRICT AND
DR. LORETTA SHANNON,
KIMBERLY MERCHANT,
JAN VAUGHN, SHIRLEY CARTLIDGE AND
BETSY ALEXANDER, IN THEIR OFFICIAL
CAPACITIES AS MEMBERS OF THE
GREENVILLE PUBLIC SCHOOL DISTRICT                                             DEFENDANTS



                                              ORDER

       This cause comes before the court on the motion of defendants Greenville Public School

District et al for summary judgment, pursuant to Fed. R. Civ. P. 56. Plaintiff Leeson Taylor has

responded in opposition to the motion, and the court, having considered the memoranda and

submissions of the parties, concludes that it should dismiss plaintiff’s federal claims and that it

should decline to exercise supplemental jurisdiction over his remaining state law claims.

       This is a wrongful termination case brought by plaintiff Taylor, who is the former

superintendent of the Greenville Public School District. Taylor was fired by the Board of

Trustees of the School District (hereinafter “the Board”) on December 2, 2016, following a

ninety-minute hearing which had been held three days earlier. The Board cited two primary

reasons for firing plaintiff, namely 1) the manner in which he handled the investigation and

discipline of a teacher who struck a special education student, and 2) the “F” rating the

Greenville Public School District received from the Mississippi Department of Education for the

2015-2016 school year. The incident involving the striking of the student had caused a great



                                                  1
deal of outrage in the community, and the Board contends that plaintiff did not adequately

convey the seriousness of the incident to it, prior to a video of it “going viral.”

       On October 10, 2016, the Board held a meeting to discuss the incident and plaintiff’s

reaction to it. Three days later, the Board held another meeting, at which it decided to place

plaintiff on administrative leave with pay as a means of facilitating its own investigation into the

matter. On October 17, 2016, the Board met yet again to discuss the incident, and it hired Tonya

Franklin, a local Greenville attorney, to conduct an independent investigation. On October 24,

2016, the Board received Franklin’s initial report on the results of her investigation. After

reviewing the report, the Board submitted follow-up questions to Franklin, who made a

supplemental and a second supplemental report. On November 1, 2016 the Board president, Dr.

Loretta Shannon, sent Taylor a notice of termination letter. This letter spelled out the grounds for

his termination and advised him of his right to appeal it. Plaintiff did, in fact, appeal his firing,

and the Board held a ninety-minute hearing on that appeal on November 29, 2016. On

December 2, 2016, Taylor was sent a copy of the Board’s final decision upholding his

termination. Feeling aggrieved, plaintiff filed a wrongful termination action in state court,

asserting both state and federal claims. Defendants timely removed the case to federal court.

Defendants have presently moved for summary judgment, arguing that no genuine issue of fact

exists regarding their potential liability in this case and that they are entitled to judgment as a

matter of law.

       In addressing the summary judgment motion, this court will first consider plaintiff’s

federal law claims, since it is these claims which provide the jurisdictional basis for this lawsuit.

In asserting that his termination violated federal law, plaintiff relies primarily upon an argument

that the termination hearing which he was granted did not comply with the procedural due



                                                   2
process requirements of the Fourteenth Amendment to the U.S. Constitution. In his summary

judgment brief, however, plaintiff fails to address many of the arguments which defendants set

forth in their own summary judgment briefing. Defendants argue, and this court agrees, that to

the extent that plaintiff failed to address the arguments which they raised in their briefing, those

arguments are properly considered to be conceded.

        The limited arguments which plaintiff does offer on his due process claims relate

primarily to his contention that he was denied the public hearing to which, he contends, he was

entitled under the “liberty” provision of the Fourteenth Amendment’s due process clause. In

particular, plaintiff contends that the charges against him were so stigmatizing that they entitled

him to a public “name clearing” hearing. It is well settled that termination by a public employer

may implicate a liberty interest in circumstances “where a person’s good name, reputation,

honor, or integrity is at stake” or that will impose a “stigma that [will foreclose] freedom to take

advantage of other employment opportunities.” Bd. of Regents of State Colleges v. Roth, 408

U.S. 564, 573 (1972).

       This court concludes that multiple deficiencies exist with regard to plaintiff’s liberty

interest claim, relating both to his basic right to a “name clearing hearing” and also to his failure

to specifically request a public hearing. In their brief, defendants correctly note that, in the Fifth

Circuit, courts employ a seven-element ‘stigma-plus-infringement’ test to determine whether §

1983 affords a government employee a remedy for deprivation of liberty without an opportunity

to clear his name. Bledsoe v. City of Horn Lake, Miss., 449 F.3d 650, 653 (5th Cir. 2006). The

plaintiff must show that: (1) he was discharged; (2) stigmatizing charges were made against him

in connection with the discharge; (3) the charges were false; (4) he was not provided notice or an




                                                  3
opportunity to be heard prior to the discharge; (5) the charges were made public; (6) he requested

a hearing to clear his name; and (7) the employer denied the request.” Id.

        In their brief, defendants offer extensive arguments and authorities relating to the second

element of the “stigma plus” test, arguing that the charges against plaintiff were not sufficiently

stigmatizing to even raise the possibility of a liberty interest claim. Specifically, defendants

write in their brief that:

                 As a threshold matter, Plaintiff’s proof must create a genuine issue of fact that the
        charges implicated a “liberty interest.” However, the charges herein in Taylor’s
        November 1, 2016 Notice of Termination letter did not implicate a liberty interest. They
        concern matters of inadequate job performance, lack of professional judgment, and poor
        leadership. They are not sufficiently stigmatizing to trigger a liberty interest. Ball v. Bd.
        of Trustees of Kerrville Indep. Sch. Dist., 584 F.2d 684, 685 (5th Cir. 1978); see also
        Wells v. Hico Indep. Sch. Dist., 736 F.2d 243, 256 and n.16 (5th Cir. 1984) (“that for a
        charge to be stigmatizing, it must be worse than adverse”).
                 Other Courts in the Fifth Circuit have noted that accusations of exercising “poor
        judgment,” or failing to report are not sufficiently stigmatizing to implicate a liberty
        interest. Vander Zee v. Reno, 73 F.3d 1365, 1369 (5th Cir. 1996) (statement that plaintiff
        exercised “poor judgment” was not sufficiently condemnatory to satisfy the stigma prong
        of the test); Blackburn v. City of Marshall, 42 F.3d 925, 936 (5th Cir. 1995) (newspaper
        article containing adverse comments on plaintiff’s qualifications and attitude
        insufficient); O’Neill v. City of Auburn, 23 F.3d 685, 691 (2d Cir. 1994) (charge of
        “incompetence” and sloppy work insufficient); Connelly v. Comptroller of the Currency,
        876 F.2d 1209, 1215 (5th Cir. 1989) (public statement that plaintiff lacked qualifications
        was insufficient); Huffstutler v. Bergland, 607 F.2d 1090, 1092 (5th Cir. 1979) (rating of
        honesty as “unsatisfactory” insufficient); Stretten v. Wadsworth Veterans Hosp., 537 F.2d
        361, 366 (9th Cir. 1976) (incompetence and inability to get along with co-workers in a
        professional manner insufficient). Taylor admitted that what he contended made the
        statements or charges “stigmatizing” was that “they put forth in the community that I had
        failed to perform by functions as superintendent.” (Exh. 1, Pl. Dep. 110). These kinds of
        statements are not sufficiently stigmatizing to implicate any liberty interest Taylor may
        have had.

[Defendants’ brief at 16-17].

        This court finds defendants’ arguments in this regard to be persuasive, and it does not

believe that plaintiff has made even a good faith effort to rebut them. In finding defendants’

arguments to be well taken, this court emphasizes that, on some level, virtually every termination



                                                  4
for cause is stigmatizing and harmful to an individual’s career prospects, at least to some degree.

That is, a finding by an employer that an employee did not perform his job duties in a competent

manner is one which would tend to make a future employer less likely to hire him. As noted in

defendants’ authorities quoted above, however, the Fifth Circuit has held that, to support a

“liberty interest” claim, much more is required than simply a contention that an employee failed

to perform his job duties properly. In Ball, for example, the Fifth Circuit wrote that “[a] due

process claim for violation of a ‘liberty interest’ entitling [plaintiff] to a full hearing would arise

if and only if the reason given or the dismissal procedure adopted resulted in a ‘badge of

infamy,’ public scorn, or the like.” Ball, 584 F.2d at 685, citing Paul v. Davis, 424 U.S. 693, 96

S.Ct. 1155, 47 L.Ed.2d 405 (1976). Similarly, the Fifth Circuit has written that “[a] liberty

interest arises . . . when one is publicly subjected to a badge of infamy, such as being ‘posted’ as

a drunkard.” Dennis v. S & S Consol. Rural High Sch. Dist., 577 F.2d 338, 340 (5th Cir. 1978)

citing Wisconsin v. Constantineau, 400 U.S. 433, 91 S.Ct. 507, 27 L.Ed.2d 515 (1971).

        This court regards Dennis’ example of an employee being fired for being a “drunkard” as

illustrative, since it demonstrates the sort of allegations which might genuinely place a “badge of

infamy” on an employee and seriously damage his standing in the community. In so stating, this

court notes parenthetically that it recently permitted a liberty interest claim to go before a jury in

a case in which the plaintiff was alleged to have posted a nude photograph of himself on a

website dedicated to individuals seeking to have extra-marital affairs. Wallace v. Desoto County

School District, No. 3:16CV287 (N.D. Miss. 2018). While this court has thus been receptive to

liberty interest claims in appropriate cases, it does not believe that the charges against plaintiff in

this case rise to that level, and plaintiff has offered no arguments in his brief suggesting that they

do.



                                                   5
        In his brief, plaintiff writes that:

        Plaintiff was terminated simply because he did not terminate Linda Winters - Johnson, a
        certain special education teacher who struck and dragged a special education student
        across the gymnasium floor on the “Greenville Campus” of Greenville High School on
        the afternoon of September 21, 2016. Plaintiff avers that Defendants’ assertion that he
        was terminated because the Greenville Public School District received a “F” rating from
        the Mississippi Department Of Education for the 2015 - 2016 school year was pretext.

[Plaintiff’s brief at 2]. In a different section of his brief, plaintiff writes that:

        That as a result of Plaintiff’s termination, he was stigmatized by the comments made by
        Defendants. As opposed to Defendants saying “no comment ..... this is a personnel
        matter” Defendants stated that he (i.e. Plaintiff ) failed to notify them of the alleged
        incident and that he failed to report the alleged incident to the Mississippi Department Of
        Education. (See Exhibit 1, page 111, lines 1 - 18). As a result of the “stigma”, Plaintiff
        has not been able to secure employment. That the position of superintendent of education
        carries with it broad based respect in the community in general and the education
        community specifically. Thus, when a superintendent is falsely accused and / or
        terminated, as he was, it causes and will continue to cause serious, severe and irreparable
        harm and will stigmatize him for the rest of his career in education.

[Plaintiff’s brief at 7].

        Plaintiff thus asserts that he was stigmatized by the allegation that he failed to “notify

[defendants and the Mississippi Department of Education] of the alleged incident.” While the

above quotation is not set forth in the portion of plaintiff’s brief dealing with his liberty interest

claim, it appears to constitute his present position regarding the stigma issue. This court notes

that, in his deposition, plaintiff testified that what made the charges “stigmatizing” was that “they

put forth in the community that I had failed to perform my functions as superintendent.” (Exh. 1,

Pl. Dep. 110). In the court’s view, however, neither of these charges are sufficiently stigmatizing

to give rise to a liberty interest claim under the Fourteenth Amendment. In the court’s view, an

allegation that an employee failed to properly notify relevant authorities of misconduct

committed by someone else, or that he had generally failed to perform his job duties in a




                                                     6
competent manner, do not represent the sort of charges which would constitute a “badge of

infamy” in the community.

       In their brief, defendants submit extensive excerpts from local news reports regarding the

Winters-Johnson incident, arguing that none of these reports include scandalous or stigmatizing

accusations against Taylor. Defendants have likewise presented proof that, after his termination,

plaintiff secured employment with an entity known as “The School Turnaround Group” at a

salary of $150,000/year. [Defendants’ brief at 14]. Defendants argue that this proof casts doubt

upon plaintiff’s contention that he was so stigmatized by his firing that he lost the “liberty” to

pursue his career as an educator. Plaintiff has not even attempted to dispute defendants’

characterization of the evidence in this regard, and this court therefore regards these arguments

as having been conceded. Certainly, if a false charge had been made public that plaintiff himself

had struck a special education student, then this court believes that this would likely give rise to a

liberty interest claim. There is no suggestion that such occurred here, however. This court

therefore concludes that plaintiff’s liberty interest claim fails based on his failure to demonstrate

that the charges against him were sufficiently “stigmatizing” within the meaning of Fifth Circuit

precedent.

       This court now turns to a second, independently sufficient, basis for dismissing plaintiff’s

liberty interest claim, namely his failure to request a public hearing at which he could clear his

name. Plaintiff sought a hearing in a letter from counsel dated November 3, 2016, in which he

specifically requested a hearing an accordance with “paragraph 7 of the Contract of

Employment.” [Def. exh. 23]. In his brief, plaintiff likewise asserts that he “requested a hearing

in accordance with the terms of his contract with Defendants.” [Plaintiff’s brief at 15]. It is thus

undisputed that plaintiff requested a hearing in accordance with paragraph 7 of his contract, and,



                                                  7
crucially, that paragraph includes no requirement that the hearing be public. To the contrary,

paragraph 7 merely requires that the hearing “be conducted in such manner so as to afford the

Superintendent a fair and reasonable opportunity to present evidence pertinent to the issues.”

[Exh. 23 at 4]. It thus seems clear that plaintiff’s contract, upon which he expressly based his

request for a hearing, was concerned with ensuing a fair presentation of the evidence and not a

public hearing at which to clear his name.

       In their brief, defendants argue that plaintiff’s counsel did not object when told that the

hearing would not be public, writing that:

       Before the hearing began on November 29, Taylor was advised that the Board was going
       to “. . . allow you at least one and one-half hours” for his presentation. Taylor’s counsel
       also acknowledged that the hearing was going to be in executive session and the public
       would not be allowed to attend because the hearing addressed a “personnel issue.” (Exh.
       25). Taylor’s counsel did not object to the hearing going forward in executive session but
       simply responded, “Okay, are you ready?” and the hearing began immediately thereafter.
       Counsel then proceeded with his argument and called two witnesses. In addition, Taylor
       was allowed to speak on his own behalf and to “tell his side of the story.”

[Defendants’ brief at 7-8]. Plaintiff has not attempted to contest defendants’ characterization of

the record in this context, and this court therefore regards it as having been conceded. The Fifth

Circuit has made it clear that while “an employee need not use the term ‘name-clearing hearing’

to satisfy the sixth element of the stigma-plus-infringement test, the employee must still petition

the employer in a manner that can be construed as asking for an opportunity to clear his name.”

Bledsoe, 449 F.3d at 653. In light of the request made by plaintiff’s counsel, and his statements

at the hearing, this court can discern no reasonable argument that he requested a public hearing

in this case. This constitutes a second, independently sufficient, reason why plaintiff’s liberty

interest claim lacks merit, and that claim will therefore be dismissed.

       This court now turns to plaintiff’s procedural due process “property” interest claim, as to

which he offers even scanter arguments and authorities than with regard to his liberty interest

                                                 8
claim. It is undisputed that plaintiff did, in fact, have a property interest in his position as

superintendent, but, unlike with liberty interest-based “name clearing” hearings, there is no legal

requirement that property interest-based claims be held publicly. This leaves plaintiff in the

difficult position of having to point out some other manner in which the ninety-minute hearing

he was given was constitutionally deficient. Plaintiff has failed to do so. Indeed, plaintiff’s

argument on this issue consists almost entirely of a contention that his hearing was deficient

because the Board which heard his appeal was the same one which recommended his

termination.

        Specifically, plaintiff writes in his brief that:

        Plaintiff had a protected interest in his employment with Defendants. Plaintiff avers that
        the procedures that were relative to his termination were constitutionally deficient.
        Plaintiff’s right to a full hearing must consist of a meaningful opportunity to be heard
        before a tribunal that possess some expertise and an apparent impartiality toward the
        charges. McMullen v. Starkville Oktibbeha Consolidated Sch., 200 F. Supp. 3d 649 (
        2016 )(Citing Wells v. Dallas Indep. Sch. Dist., 793 F. 2d 679(1986 )). In the instant civil
        action, Plaintiff’s hearing was before a tribunal that lacked impartiality as it was the very
        tribunal that was recommending his termination. As in McMullen, the record, in the
        instant civil action is devoid of any evidence that Plaintiff had an opportunity to be heard
        before an independent tribunal.

[Plaintiff’s brief at 17-18]. While certain other sections of plaintiff’s brief contain brief

references to other alleged shortcomings in the hearing he was provided,1 he did not set forth

these arguments in his very brief discussion of his procedural due process property interest

claim. [See plaintiff’s brief at 17-18]. Once again, that section of his brief consists entirely of

arguments relating to the impartiality, or lack thereof, on the part of the Board.




1
 For example, plaintiff asserts in his discussion of the facts that he “was not provided with the
‘rules’ in terms of how the hearing would be conducted,” [brief at 7] but he provides no authority
indicating that this alleged failure constituted a procedural due process violation. Plaintiff
likewise offers no authority suggesting that a ninety-minute hearing is constitutionally deficient.
                                                    9
       While it is certainly true that plaintiff was entitled to a hearing before an impartial

tribunal, he offers no authority suggesting that the mere fact that the Board had previously

recommended his termination constitutes sufficient reason to doubt its impartiality. Importantly,

the U.S. Supreme Court has expressly rejected this notion, writing in a 1975 decision that:

       Concededly, a ‘fair trial in a fair tribunal is a basic requirement of due process.’ In re
       Murchison, 349 U.S. 133, 136, 75 S.Ct. 623, 625, 99 L.Ed. 942 (1955). This applies to
       administrative agencies which adjudicate as well as to courts. Gibson v. Berryhill, 411
       U.S. 564, 579, 93 S.Ct. 1689, 1698, 36 L.Ed.2d 488 (1973). Not only is a biased
       decisionmaker constitutionally unacceptable but ‘our system of law has always
       endeavored to prevent even the probability of unfairness.’ In re Murchison, supra, 349
       U.S., at 136, 75 S.Ct., at 625; cf. Tumey v. Ohio, 273 U.S. 510, 532, 47 S.Ct. 437, 444, 71
       L.Ed. 749 (1927). In pursuit of this end, various situations have been identified in which
       experience teaches that the probability of actual bias on the part of the judge or
       decisionmaker is too high to be constitutionally tolerable. Among these cases are those in
       which the adjudicator has a pecuniary interest in the outcome and in which he has been
       the target of personal abuse or criticism from the party before him.
       The contention that the combination of investigative and adjudicative functions
       necessarily creates an unconstitutional risk of bias in administrative adjudication has a
       much more difficult burden of persuasion to carry. It must overcome a presumption of
       honesty and integrity in those serving as adjudicators; and it must convince that, under a
       realistic appraisal of psychological tendencies and human weakness, conferring
       investigative and adjudicative powers on the same individuals poses such a risk of actual
       bias or prejudgment that the practice must be forbidden if the guarantee of due process is
       to be adequately implemented.

Withrow v. Larkin, 421 U.S. 35, 46–47, 95 S. Ct. 1456, 1464 (1975). The Supreme Court in

Withrow further observed that it had previously rejected arguments that a prior

recommend§§ation from a judge serving as trier of fact served to disqualify him from future

proceedings, writing that:

       This Court has also ruled that a hearing examiner who has recommended findings of fact
       after rejecting certain evidence as not being probative was not disqualified to preside at
       further hearings that were required when reviewing courts held that the evidence had
       been erroneously excluded.

Withrow, 421 U.S. at 49, 95 S. Ct. at 1465, citing NLRB v. Donnelly Garment Co., 330 U.S. 219,

236—237, 67 S.Ct. 756, 765 (1947).



                                                 10
       It thus seems clear that plaintiff’s arguments in this context are contrary to U.S. Supreme

Court precedent, and they are likewise unsupported by any actual facts suggesting improper bias

on the part of the Board. Indeed, this court notes parenthetically that the hearing practices in this

case were in line with its experiences in other cases involving employment decisions made by

municipal entities.2 In this court’s experience, many final employment decisions relating to

municipal employees are made by Board of Aldermen, Board of Supervisors and other similar

entities, whose members are generally elected by the public or are appointed by those who are.

Under these circumstances, it strikes this court that these entities are entitled to a certain degree

of presumed impartiality, and the Mississippi Supreme Court has held this to be the case.

Spradlin v. Board of Trustees of Pascagoula Municipal Separate School District, 515 So.2d 893,

898 (Miss. 1987)(holding that when a school board acts in an adjudicatory capacity there is a

“presumption of honesty and integrity in those serving as adjudicators.”). In the court’s view,

the mere fact that the Board had previously recommended plaintiff’s termination constitutes

insufficient reason to doubt its impartiality in evaluating the evidence at the hearing and deciding

whether he should have, in fact, been fired. This court therefore concludes that his property

interest-based procedural due process claim lacks merit and is due to be dismissed.

       This court now turns to plaintiff’s substantive due process claim, in which he alleges that

his termination by the School Board was arbitrary and capricious and thus constitutionally

defective. It is well settled that, while procedural due process focuses on the procedures the

government must follow before it deprives a person of life, liberty or property, substantive due



2
 For example, this court very recently completed an FLSA retaliation trial in which a Board of
Aldermen served both as decision-maker regarding certain employment matters and also
considered appeals from those rulings. West v. Holly Springs, No. 3:16cv79, docket number 116,
exhibit 4 at 45. Plaintiff made no allegation of any procedural due process violation in that
regard.
                                                  11
process asks whether the government has an adequate reason for the deprivation. McMullen v.

Starkville Oktibbeha Consolidated Sch., 200 F. Supp. 3d 649 (2016). Thus, to demonstrate a

violation of substantive due process in the public context, the plaintiff must show that his

termination was arbitrary and capricious. Id. (Citing Babin v. Breaux, 587 Fed. Appx. 105 (5th

Cir. 2015 )).

       In its brief, defendant explains its decision to fire plaintiff as follows:

       Taylor was terminated because of his failure to timely advise the Board of the severity
       and extent of the mistreatment of the student as reflected in the video and to properly
       investigate the incident. Taylor did in fact fire Winters-Johnson on October 11, 2016, but
       only after he had suspended Winters-Johnson for twenty-one days, effective October 5,
       2016, the video went viral on October 6, 2016, and he appeared before the Board on
       October 10, 2016. Taylor’s “investigation” of the events was concluded by October 5,
       2016 when Winters-Johnson’s twenty-one-day suspension became effective. Taylor only
       fired her after the video went viral and after a school board meeting to address the
       incident. There is no genuine issue of material fact that Taylor was fired not because he
       did not immediately terminate Winters-Johnson, but because of the way he handled the
       investigation into and his failure to advise the Board of, “the existence of the video and
       the magnitude of the misconduct committed” by Winters-Johnson. Defs.’ Ex. 27.

       Not only did Taylor fail to advise the Board, but he also failed to call the parents of the
       student subject to the abuse. Taylor offers no explanation for not contacting the parents.
       The Board’s order upholding Taylor’s suspension specifically cites as a reason for his
       termination that Taylor failed to call the parents of the special-education student, subject
       to the above. Plaintiff also claims that the Board's reliance on the “F” rating of the
       Greenville Public School District given by the Mississippi Department of Education was
       a mere “pretext” for his termination and presumably not the real reason. However, the
       School District received an “F” rating for school year 2015-2016. The “F” rating is not
       disputed despite Taylor's attempts to explain why the board should not have taken it into
       consideration. Defs.’ Ex. 30; Defs.’ Ex. 1, 56-57. The “F” rating was one of the factors
       that led the Board to fire Taylor. It is a real reason and not pretext.

[Reply brief at 2-3].

       In considering the reasons for plaintiff’s termination, this court is cognizant of the fact

that, as discussed below, it is declining to exercise supplemental jurisdiction over the state law

breach of contract claims which, in its view, constitute the proper legal grounds upon which to

address the issues surrounding plaintiff’s termination. That being the case, this court is hesitant

                                                  12
to make extensive observations regarding the wisdom of the Board’s decision to fire plaintiff,

since these issues will be litigated in state court. At this juncture, this court need only decide

whether the Board’s decision to fire plaintiff met the minimal standards of substantive due

process, and it has little difficulty in concluding that it did. In so stating, this court emphasizes

that defendant supported its termination decisions with multiple reasons, relating both to his

handling of the Winters-Johnson incident and also the “F” rating received by the School District

for the 2015-16 school year.

        In his brief, plaintiff argues that one year’s “F” rating should not have served as a basis

for his firing, but he offers no authority suggesting that it was “arbitrary and capricious,” in a

constitutional sense, for the Board to consider this rating as one factor supporting his

termination. Plaintiff argues that his contract did not allow him to be fired based on one year of

test scores, [Plaintiff’s brief at 5], but, this fact, if true, merely indicates that a state law breach of

contract claim was the proper vehicle in which to raise such an argument. Clearly, the scope of

the Fourteenth Amendment’s protections are not determined by the provisions of plaintiff’s

contract, and this court believes that he would have been much better served by simply filing

state law breach of contract claims in this context. An employee is certainly entitled to negotiate

contractual rights to termination standards which go above and beyond that required by due

process, but, when those provisions are breached, the proper recourse is to file a breach of

contract action, and not a federal substantive due process claim.

        With regard to the Winters-Johnson incident, defendants contend that, while plaintiff did

provide some notice of the incident, he did not sufficiently convey its severity to the Board.

Specifically, defendants argue that:

        Though Taylor sent the board attorney the video on September 23, 2016, Taylor only
        advised the Board that he was “investigating” an incident involving “brutal treatment” of

                                                    13
       a pupil. No board member understood the severity or the significance of what was
       depicted on the video until it went viral on October 6, 2016.

[Defendant’s brief at 5]. In his brief, plaintiff’s only response to this argument is his assertion

that he “communicated the alleged incident” to the Board, [Plaintiff’s brief at 18] but this is not

responsive to defendants’ position. While the Board does not dispute that plaintiff notified the

Board attorney of the incident, its position is that he should have informed the Board members

personally, in a manner which alerted them to the gravity of the situation. Plaintiff offers no

arguments or authority suggesting that the Board acted arbitrarily and capriciously in considering

this to be one factor supporting his firing, indeed, his substantive due process arguments as a

whole are extremely limited and, in the court’s view, unpersuasive. Plaintiff’s substantive due

process claim will therefore be dismissed.

       Having dismissed all of plaintiff’s federal claims,3 this court must now decide whether it

should retain jurisdiction over plaintiff’s breach of contract claims against defendants, which are

asserted under Mississippi state law. In a case such as this one, where all federal claims are

dismissed prior to trial, 28 U.S.C. § 1367(c)(3) grants this court discretion to decline to exercise

supplemental jurisdiction over the remaining state law claims. Indeed, the Fifth Circuit has noted

that the “general rule favor(s) dismissal of state claims when the federal claims to which they are

pendent are dismissed,” See Guzzino v. Felterman, 191 F.3d 588, 595 (5th Cir.1999). The court

concludes that it should follow the general rule in this case. In so concluding, the court places

significant weight upon the fact that Mississippi state courts have a strong interest in determining

whether and under what circumstances the municipalities in this state should be held liable under



3
 Plaintiff’s complaint makes brief reference to a First Amendment claim, but his brief made no
attempt to rebut defendant’s arguments in this context. This court regards defendant’s arguments
on this issue as compelling, and it agrees that any such First Amendment claims are due to be
dismissed.
                                                  14
state law for allegations such as those in this case, particularly since these issues implicate the

public coffers. Moreover, it is difficult to imagine a more quintessentially local dispute than this

one, which involves the circumstances under which a local school board may terminate its

superintendent for cause under Mississippi state law.

        Section 1367(c) provides that:

        The district courts may decline to exercise supplemental jurisdiction [if] (1) the claim
        raises a novel or complex issue of State law, (2) the claim substantially predominates
        over the claim or claims over which the district court has original jurisdiction, (3) the
        district court has dismissed all claims over which it has original jurisdiction, or (4) in
        exceptional circumstances, there are other compelling reasons for declining jurisdiction.

This court notes that the four § 1367(c) factors are listed in the disjunctive; only one of them

need be met in order to grant a district court discretion to exercise supplemental jurisdiction. In

addition to these statutory factors, federal law also requires consideration of the “common law

factors [of] judicial economy, convenience, fairness, and comity” in deciding whether to exercise

supplemental jurisdiction. Carnegie–Mellon Univ. v. Cohill, 484 U.S. 343, 350, 108 S.Ct. 614,

98 L.Ed.2d 720 (1988).

        This court concludes that each of the four statutory factors, as well as the Cohill

considerations, support declining to exercise supplemental jurisdiction in this case. With regard

to the first factor, this court concludes that the state law claims in this case involve difficult

issues of state law which are heavily based upon public policy considerations which are of local,

rather than federal, concern. While plaintiff’s state law cause of action for breach of contract is

not, in and of itself, difficult, it becomes quite difficult based upon the arguments which he

asserts in this case. In his brief, for example, plaintiff argues that:

        [B]ased on Defendant Shannon’s testimony, Plaintiff breached his contract due to:
        (a) neglect of duty; (b) any “other good cause” for which a Mississippi public school
        district licensed employee could be terminated pursuant to Section 37-9-59 of the
        Mississippi Code Annotated of 1972, as amended; (c) gross negligence; (d) failure to
        achieve, or make substantial progress towards the achievement of assessment
                                                   15
        components of Section 37-7-301(pp) of the Mississippi Code Annotated of 1972 and
        (d) any valid educational reason. However, Plaintiff contends that these terms are
        ambiguous and as such, genuine issues of material fact exist. Plaintiff further contends
        that the term regarding due process is ambiguous.

[Plaintiff’s brief at 14].

        Based merely upon this one paragraph of plaintiff’s brief, this court can discern multiple

public-policy based issues as to which plaintiff offers no prior Mississippi appellate court

precedent on point. That means that resolving these issues would, in all likelihood, require a

court to make a number of novel interpretations of Mississippi law. In the court’s view,

Mississippi state courts have a strong interest in interpreting Mississippi statutes relating to the

performance standards of their public school employees, and this constitutes a strong factor in

support of allowing them to decide these issues. Moreover, Mississippi courts have much greater

experience in applying state law than this court, and only the Mississippi Supreme Court has the

authority to make new law in this context, with no need for Erie guesses. With regard to the

second § 1367(c) factor, this court concludes that the state law claims predominate in this case,

as evidenced by plaintiff’s own brief, in which he provides considerably more extensive

discussion of his breach of contract claim than of his federal claims. Moreover, the third §

1367(c) factor is plainly met in this case, since this court has dismissed all of the federal claims

which plaintiff asserted in this case. Finally, this court concludes that the comity factors

discussed above constitute “exceptional circumstances” within the meaning of the fourth

§ 1367(c) factor, and they likewise support a conclusion that the Cohill factors are met.

        In the court’s view, the only consideration which arguably supports retaining

supplemental jurisdiction lies in the fact that this case has been pending in federal court since

April 2018 and that it is soon set to be tried in this court. However, this court believes that these

facts are the result of plaintiff’s decision to assert federal law claims which lack any validity.

                                                  16
At its heart, this case is one in which a Mississippi superintendent is suing a Mississippi school

district for breach of contract under state law. While plaintiff chose to assert federal law claims

in this case, this court does not believe that he had any reasonable basis for believing that those

claims had any merit. As discussed previously, plaintiff requested a hearing in this case pursuant

to the requirements of his contract, and he was given a hearing which was consistent with that

contract. Even before that formal termination hearing, the Board conducted extensive hearings

and investigations of plaintiff’s actions which, in this court’s view, are not indicative of a

governmental body which is acting in an arbitrary and capricious manner. Under these

circumstances, this court can discern no reasonable basis for plaintiff to have asserted federal due

process claims, and, that being the case, he bears the responsibility for this case’s time-

consuming detour into federal court.

       In light of the foregoing, plaintiff’s federal claims asserted in this case are hereby

dismissed. This court declines to exercise supplemental jurisdiction over plaintiff’s remaining

state law claims, and those claims are hereby remanded to the Circuit Court of Washington

County.4

       A separate judgment will be entered this date, pursuant to Fed. R. Civ. P. 58.

       This, the 9th day of July, 2019.



4
 See, e.g. Cohill, 484 U.S. at 353 (holding that federal courts have “wide discretion to remand
[previously removed] cases involving pendent claims when the exercise of pendent jurisdiction
over such cases would be inappropriate.”); Riggins v. City of Indianola, Mississippi, 196 F. Supp.
3d 681, 698 (N.D. Miss. 2016)(remanding removed case to state court upon dismissal of federal
claims); Kermode v. Farley, No. 3:09CV584-DPJ-FKB, 2014 WL 12704991, at *8 (S.D. Miss.
Feb. 14, 2014)(same).




                                                  17
/s/ Michael P. Mills
U.S. DISTRICT COURT
NORTHERN DISTRICT OF MISSISSIPPI




       18
